DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/9/2022. Claims 1-20 are pending.

Priority
The present application is a continuation of US application 15961659, now US 10819714, claiming priority from provisional application filed in 20170426.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Regarding the rejection of claims 6, 9 and 11 under 35 USC 112 b, the amendments to said claims overcome the rejection. The rejection is withdrawn.
Regarding claim 11, no limitation is being interpreted under 112 f, in response to amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12,14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15 of US 10819714 (‘714). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 14-20 are anticipated by claims of ‘714:
Claims 1, 2, 11-12, 17-18 and 20 limitations are taught by claims 1, 5 of ‘714.
Claims 3-10 are anticipated respectively by claims 2-9 of ‘714.
Claims 14-15 are anticipated respectively by claims 14-15 of ‘714.
Claim 16 is anticipated by claims 11 of ‘714.
Claim 13 is rejected as being unpatentable over claim 1 of ‘714, in further view of Holeman (see rejection of claim 13 below, see motivation in claim 11 below).

Claims 1-3, 7, 13-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10, 12, 15, 20-21 of US 10354066 (‘066). Although the claims at issue are not identical, they are not patentably distinct from each other because claims -3, 7, 13-14 and 19-20 are anticipated by claims of ‘066:
Claims 1, 17, 20 limitations are taught by claims 1, , 3 and 10 of ‘066 (Claim 1 teaches local storage at the endpoint, a method of retaining data about software-based attacks, claim 3 teaches exclude data considered irrelevant i.e implicitly not associated with software-based attacks).
Claims 2-3 limitations are taught by claims 5-6 of ‘066, respectively.
Claim 7 limitations are taught by claims 15 of ‘066.
Claims 13-14 limitations are taught by claims 20-21 of ‘066, respectively.
Claim 19 limitations are taught by claims 12 of ‘066, respectively.
Claims 4-5, 8, 10 and 18 are rejected as being unpatentable over claim 1 of ‘066, in further view of US 20150163121 to Mahaffey.
Regarding claim 4, claim 1 of ‘066 discloses the method of claim 1 (any of the preceding claims), but does no teach the rest. Mahaffey in an analogous art teaches wherein the artifacts are a digital item of interest comprising one or more of a file, a program, network connections, registry keys and values, DNS connections, user agent strings, URLs, drivers, services, users, or a system characteristic (Mahaffey [0086]: level of configuration, state of the device).  It would have been obvious to a skilled artisan before the instant application was filed to define artifacts as taught by Mahaffey because it would expand the scope of the data to be monitored, enhancing malware detection.
Regarding claim 5, claim 1 of ‘066 discloses the method of claim 1 (any of the preceding claims); claim 1 of ‘066 does not discloses but Mahaffey teaches, wherein the monitoring further comprises receiving and/or inferring at least some of the data using additional data generated external to the endpoint computer system and received by the endpoint computer system by way of a communications interface (Mahaffey [0110]: monitoring from storage device, external to the device).  It would have been obvious to a skilled artisan before the instant application was filed to define artifacts as taught by Mahaffey because it would expand the scope of the data to be monitored, enhancing malware detection
Regarding claim 8, claim 1 of ‘066 discloses discloses the method of claim 1 (any of the preceding claims), claim 1 of ‘066 does not discloses but Mahaffey teaches wherein the results comprise one or more of one or more ... network connections that are used in non-standard ways ([0068]: network connection not seen before) ...  It would have been obvious to a skilled artisan before the instant application was filed to include in the results particular network connections as taught by Mahaffey because it would expand the scope of the query results, enhancing malware detection.
Regarding claim 10, claim 1 of ‘066 discloses the method of claim 1 (any of the preceding claims), claim 1 of ‘066 does not discloses but Mahaffey teaches wherein the monitoring of data is performed by one or more sensors that comprise at least one of a kernel mode collector, a removable media sensor (Mahaffey [0110]), a sensor that collects data about a current state of a computing environment executing on the endpoint computer (Mahaffey [0075]: location sensor to determine physical location of the device), a malware detection and/or interdiction process, a user authentication process, a user authentication re-verification process, system event log collector, or an operation system event log sensor.  It would have been obvious to a skilled artisan before the instant application was filed to use for the monitoring sensors as taught by Mahaffey because using sensors is a known technique to improve monitoring methods (MPEP 2143, KSR rationale C ).
Regarding claim 18, claim 1 of ‘066 discloses the system of claim 17, ), claim 1 of ‘066 does not discloses but Mahaffey teaches wherein there are a plurality of endpoint computer systems each executing the monitoring, selective storing , receiving , identifying and retrieving, and providing and the server (Mahaffey Fig. 4, server 415 and devices 1-N). It would have been obvious to a skilled artisan before the instant application was filed to use a plurality of servers as taught by Mahaffey because using such servers  would not need any testing.

Claims 1-2, 4-5, 7-12,  14-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10944761 (‘761). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-20 are anticipated by claims of ‘761:
Claims 1, 17 and 20 are taught by claims 1, 5 or 25 of ‘761. 
Claims 2 and 6 limitations are taught by claim 5 of ‘761.
Claims 4-5 limitations are taught by claims 12-13 of ‘761, respectively.
Claims 7-8  limitations are taught by claims 14-15, respectively of ‘761.
Claim 9 limitations are taught by claim 6 of ‘761.
Claims 10-16 limitations are taught by claims 16-22, respectively of ‘761.
Claim 18 limitations are taught by claim 25 of ‘761.
Claim 19 limitations are taught by claim 5 of ‘761.
Claim 3 limitations are rejected as being unpatentable over claim 25 of ‘761, in further view of US 6678679 to Bradford.
Regarding claim 3, claim 25 of ‘761discloses the method of claim 1 (any of the preceding claims),  but does not teach the rest of the limitations. In an analogous art, Bradford teaches indexing the received results enabling such results on the server to be re-used for subsequent queries without communicating to some or all of the endpoint computer systems (Bradford col. 7, lines  7-27:  results returned to requestor, who provides feedback about relevancy of result, and allow refining of next queries; feedback from the requestor regarding relevancy of results, the motivation being to use refined subsequent queries; the refinement narrows the set of selected documents col. 8, lines 11-18).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        5/5/2022